UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7617



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

DWAYNE RAMON SMITH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Hiram H. Ward, Senior
District Judge. (CR-89-105-G, CA-96-296-2)


Submitted:   February 27, 1997            Decided:   March 13, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Dwayne Ramon Smith, Appellant Pro Se. Benjamin H. White, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Smith, Nos. CR-89-105-G; CA-

96-296-2 (M.D.N.C. Oct. 4, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2